


115 HR 2961 IH: Remedial Education Improvement Act
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 2961
IN THE HOUSE OF REPRESENTATIVES

June 20, 2017
Mr. Norcross (for himself, Mr. Moulton, Mr. Walz, Mr. Scott of Virginia, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the Workforce

A BILL
To amend the Higher Education Act of 1965 to improve remedial education programs that train students in the competencies needed to succeed in higher education.
 
 
1.Short titleThis Act may be cited as the Remedial Education Improvement Act.  2.PurposeThe purpose of this Act is to— 
(1)improve remedial education and support students as they move throughout credit and non-credit bearing course work and complete postsecondary education;  (2)provide funding to improve remedial education based on 5 models found to have success on a small scale; 
(3)through thorough collection of data, reports, and evaluations, compare within and between models of remedial education and their impact on postsecondary education completion; and  (4)develop strategies for replication of successful models and improve sustainability of remedial education programs. 
3.Remedial education grantsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:  486B.Remedial education grants (a)Grants authorized (1)In generalFrom the funds appropriated under subsection (i), the Secretary, in consultation with the Director of the Institute of Education Sciences, shall award grants, on a competitive basis, to eligible entities to improve remedial education in higher education. 
(2)DurationA grant under this section shall be awarded for a period of 5 years.  (3)Minimum awardsThe total amount of funds provided under a grant awarded under this section shall not be less than $500,000. 
(b)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, which shall include the following: (1)A description of how the eligible entity will use the grant funds to develop or improve a remedial education program that includes evidence-based, effective strategies for providing instruction to ensure that students are prepared for courses at the postsecondary level. 
(2)An assurance that the eligible entity will use more than 2 measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education who may be eligible to participate in the remedial education program developed or improved under the grant.  (3)A description of how the eligible entity, in developing or improving such a program, will consult with stakeholders, including individuals with expertise in remedial education, students enrolled in remedial education, and faculty instructors for remedial education. 
(4)The eligible entity’s plan for sustaining the program after the grant period has ended.  (5)The eligible entity’s plan for monitoring and evaluating the program, including how the eligible entity will use the data collected under subsection (g) to continually update and improve the program. 
(c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to develop or improve a remedial education program through one or more of the following models: (1)Aligning course workWorking with a local educational agency or State educational agency that is part of the eligible entity to develop or improve programs that provide alignment between high school coursework and postsecondary education, and that may include— 
(A)assessments in high school to measure student readiness for courses at the postsecondary level; or  (B)interventions in high school that improve student competencies for courses at the postsecondary level. 
(2)Accelerated course workRedesigning or improving remedial education that— (A)allows students to enroll in more than one sequential remedial education course or training in a semester, or the equivalent; 
(B)condenses the time of the remedial education; or  (C)provides shortened, intensive courses or training to improve competencies of students for courses at the postsecondary level. 
(3)Modular instructional methodsDeveloping or improving remedial education that— (A)specifically targets the skills that students need to move forward in courses at the postsecondary level; and 
(B)may be used to develop new assessments, redesign courses to provide targeted skill instruction, or provide faculty professional development.  (4)Co-requisite modelDeveloping or improving remedial education programs that allow a student to enroll in remedial education (which may be provided through a modular instructional method) while also enrolled in a course at the postsecondary level. 
(5)Systemic reform to implement comprehensive, integrated support programsImplementing and improving comprehensive, integrated, evidence-based support programs that— (A)enable students enrolled in remedial education to reach completion and graduation at an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled; and 
(B)may include financial supports, academic tutoring or support, and advising that enable students to find success in remedial education and courses at the postsecondary level.  (d)ConsiderationsIn awarding grants under this section, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall— 
(1)ensure— (A)a minimum of 30 eligible entities are awarded grants for each 5-year grant period; 
(B)an equitable geographic distribution of such grants, including an equitable distribution between urban and rural areas; and  (C)that grants are used to develop or improve remedial education programs— 
(i)for a range of types and sizes of institutions of higher education; and  (ii)for each of the models described in subsection (c) to ensure statistical comparisons are possible within and among such models; and 
(2)give preference to eligible entities that primarily serve low-income students.  (e)Fiscal Requirements (1)Supplement not supplantA grant awarded under this section shall be used to supplement, not supplant, funds that would otherwise be used to carry out the activities described in this section. 
(2)Matching funds 
(A)In generalSubject to subparagraph (B), an eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 10 percent of the amount of the grant for the cost of activities assisted under the grant.  (B)ExceptionsThe requirements of subparagraph (A) shall not apply to— 
(i)Tribal Colleges or Universities; or  (ii)institutions of higher education located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau. 
(f)Experimental authorityNotwithstanding any other provision of this title, a student may be eligible to receive loans or grants under this title for up to 2 academic years for enrollment in a remedial education program under this section.  (g)Data Collection, Reports, Evaluations, and Dissemination (1)Information (A)Student-level dataEach eligible entity that receives a grant under this section shall provide, on an annual basis for each year of the grant period and for 5 years after such grant period, to the Director of the Institute of Education Sciences and the Secretary, the student-level data with respect to the students who are or were enrolled in a remedial education program funded under the grant to enable the Director, for each such year, to— 
(i)determine the information described in subparagraph (B) with respect to each such remedial education program; and  (ii)submit to the authorizing committees, and make publicly available in an accessible format, such information. 
(B)Aggregate student dataThe Director shall determine, with respect to each remedial education program for which an eligible entity provides student-level data under subparagraph (A), the following information: (i)The number of students who are or were enrolled in such a remedial education program. 
(ii)The type of remedial education offered under the program.  (iii)The cost of such remedial education program. 
(iv)The number of students who complete such remedial education program.  (v)The length of time students spend in such remedial education program, as measured by semester, trimester, or clock hours. 
(vi)The length of time students who complete such remedial education program take to graduate with a recognized educational credential from an institution of higher education.  (vii)The number of students who enroll in postsecondary-level courses upon completing the remedial education program. 
(viii)The number and percentage of such students who graduate, or are on track to graduate, from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled.  (ix)The amount of grant or loan funds under this title awarded to students for enrollment in such remedial education program. 
(C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated by race, gender, socioeconomic status, Federal Pell Grant eligibility status, status as a first-generation college student, Veteran or active duty status, and disability status.  (2)EvaluationNot later than 6 years after the first grant is awarded under this section, the Director, in consultation with the Secretary and using the information determined under paragraph (1), shall submit to the authorizing committees and make publicly available in an accessible format, the results of a multi-year, rigorous evaluation on the impact of remedial education programs funded under this section that shall include— 
(A)the effectiveness of the remedial education programs in providing the skills necessary for students to advance through remedial education and complete courses at the postsecondary level;  (B)the quality of outcomes of the remedial education programs within and among models of remedial education described in subsection (c); 
(C)the sustainability and replicability of the remedial education programs that demonstrate success, as determined by the number and percentage of students who graduate from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled; and  (D)the effectiveness of the authority under subsection (f) in assisting students who complete a remedial education program funded under this section in graduating from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled. 
(3)Reports and Dissemination 
(A)Initial reportNot later than 1 year after the first grant is awarded under this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public in an accessible format, a report on each remedial education program funded under this section.  (B)Subsequent reportNot later than 5 years after the last grant is awarded under this section, the Secretary shall prepare and submit to the authorizing committees, and make available to the public in an accessible format, a report that— 
(i)reviews the activities and program performance of each remedial education program funded under this section; and  (ii)provides guidance and recommendations on how successful remedial education programs (as determined by the number and percentage of students who graduate from an institution of higher education within 150 percent of the normal time for completion of, or graduation from, the program of study for which the students are enrolled) can be replicated. 
(h)Data privacy 
(1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this Act or any Federal law) such personally identifiable information.  (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned not more than 5 years, or both, together with the costs of prosecution. 
(3)Employee or officer of the United StatesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.  (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity. 
(5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use data collected under this section for any purpose except as explicitly authorized by this Act.  (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws. 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $162,500,000 for fiscal years 2018 through 2022.  (j)DefinitionsIn this section: 
(1)DirectorThe term Director means the Director of the Institute of Education Sciences.  (2)Eligible EntityThe term eligible entity means— 
(A)an institution of higher education; or  (B)a partnership between an institution of higher education and at least one of the following: 
(i)A local educational agency.  (ii)A State educational agency. 
(3)First-generation college studentThe term first-generation college student has the meaning given the term in section 402A(h).  (4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101. 
(5)Remedial educationThe term remedial education— (A)means education (such as courses or training) offered at an institution of higher education that— 
(i)is below the postsecondary level; and  (ii)is determined by the institution to be necessary to help students be prepared for the pursuit of a first undergraduate baccalaureate degree or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to utilize already existing knowledge, training, or skills; and 
(B)includes developmental education that meets the requirements of subparagraph (A).  (6)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316.. 
4.Exception to student unit record banSection 134(b) of the Higher Education Act of 1965 (20 U.S.C. 1015c(b)) is amended— (1)by striking the following: 
 
(1)is necessary; and inserting the following:  (1) (A)is necessary; 
(2)by striking the following:  (2)was in; and inserting the following: 
 
(B)was in;  (3)by striking the period at the end and inserting ; or; and 
(4)by adding at the end the following:  (2)is necessary for the operation of section 486B.. 

